                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 GESTURE TECHNOLOGY PARTNERS,                          CIVIL ACTION NO. 2:21-cv-00040-JRG
 LLC,

                Plaintiff,                             JURY TRIAL DEMANDED
        v.


  HUAWEI DEVICE CO., LTD., AND
  HUAWEI DEVICE USA, INC.,

                Defendants.




                         NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that C. Matthew Rozier of the law firm Williams Simons &

Landis PLLC files this notice of appearance as counsel for Gesture Technology Partners, LLC

(“GTP”), is authorized to receive service of all pleadings, notices, orders and other papers in the

above-captioned matter on behalf of GTP, and requests CM/ECF notifications of filing in this case.

       Dated: February 17, 2021              Respectfully submitted,


                                             By: /s/ C. Matthew Rozier
                                             Fred I. Williams
                                             Texas State Bar No. 00794855
                                             Michael Simons
                                             Texas State Bar No. 24008042
                                             Jonathan L. Hardt
                                             Texas State Bar No. 24039906
                                             Chad Ennis
                                             Texas State Bar No. 24045834
                                             WILLIAMS SIMONS & LANDIS PLLC
                                             327 Congress Ave., Suite 490
                                             Austin, TX 78701
                                             Tel: 512-543-1354
                                             fwilliams@wsltrial.com
msimons@wsltrial.com
jhardt@wsltrial.com
cennis@wsltrial.com

Todd E. Landis
State Bar No. 24030226
WILLIAMS SIMONS & LANDIS PLLC
2633 McKinney Ave., Suite 130 #366
Dallas, TX 75204
Tel: 512-543-1357
tlandis@wsltrial.com

John Wittenzellner
Pennsylvania State Bar No. 308996
WILLIAMS SIMONS & LANDIS PLLC
1735 Market Street, Suite A #453
Philadelphia, PA 19103
Tel: 512-543-1373
johnw@wsltrial.com

C. Matthew Rozier
Colorado Bar No. 46854
WILLIAMS SIMONS & LANDIS PLLC
1550 Larimer Street, Suite 1067
Denver, CO 80202
Tel: (512) 717-6583
mrozier@wsltrial.com

Attorneys for Plaintiff Gesture Technology
Partners, LLC




      2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served on February 17, 2021, with a copy of the foregoing

document via the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).



                                                     /s/ C. Matthew Rozier
                                                     C. Matthew Rozier




                                                    3
